Opinion filed October 11, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-12-00119-CV
                                         __________

                    IN THE MATTER OF THE ESTATE OF
                  RAYMOND GERALD ROBERTS, DECEASED


                          On Appeal from the 106th District Court

                                      Dawson County, Texas

                                 Trial Court Cause No. 10-08-1422



                           MEMORANDUM                 OPINION
       This is an appeal from a will contest. The appellants in this appeal are Cindy Etheredge
and Lamesa National Bank. Etheredge has filed a “Notice of Nonsuit,” which we treat as a
motion to dismiss her appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion, Etheredge
states that “she no longer wishes to pursue her appeal in this cause.” Therefore, in accordance
with Etheredge’s request, we dismiss her appeal.
         The motion to dismiss is granted, and the appeal of Cindy Etheredge is dismissed. The
appeal filed by Lamesa National Bank shall remain pending. Appellee Brian Keith Robert’s
brief is due for filing on November 12, 2012.


                                                                                  PER CURIAM


October 11, 2012
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill.2




         1
           Eric Kalenak, Justice, resigned effective September 3, 2012. The justice position is vacant pending appointment of a
successor by the governor or until the next general election.
         2
             John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.
                                                                  2